DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed March 1, 2021 has been entered. 
Claims 1-4 are pending in this application. 

Terminal Disclaimer
The terminal disclaimer filed on March 1, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,425,103 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, Yokokawa (U.S. Patent Application Publication 2010/0275100 A1) teaches: A receiving device (Paragraph [0207]: “The reception apparatus 12 is, for example, a tuner, a television receiver or a STB (Set Top Box) for receiving a television broadcasting program or PC (Personal Computer) for receiving IPTV (Internet Protocol Television), and receives LDPC codes transmitted thereto from the transmission apparatus 11 through a communication path 13, decodes the LDPC codes into object data and outputs the object data.”) comprising:
a receiver (reception apparatus 12) configured to receive a digital broadcast signal including a mapped group-wise interleaved low density parity check (LDPC) code word from a transmitting device (Paragraph [0687]: “Referring to FIG. 70, the reception apparatus 12 is a data processing apparatus for receiving a modulation signal from the transmission apparatus 11 (FIG. 7) and includes an orthogonal demodulation section 51, a demapping section 52, a deinterleaver 53 and an LDPC decoding section 56.”); and
circuitry configured to
process the mapped group-wise interleaved LDPC code word to obtain a group-wise interleaved LDPC code word, wherein each unit of 8 bits of the group-wise interleaved LDPC code word is mapped to one of 256 signal points of a modulation scheme (Paragraph [0543]: “Where the modulation method is 256QAM, 8 (=m) bits from among the code bits are mapped as one symbol to some of 256 signal points prescribed by 256QAM.”),
process the group-wise interleaved LDPC code word in units of bit groups of 360 bits to obtain an LDPC code word (Paragraph [0324]: “According to such parity interleave, since the (parity bits corresponding to) variable nodes connecting to the same check node are spaced by a distance corresponding to the column number P of the cyclic structure, here, by 360 bits, where the burst length is smaller than 360 bits, such a situation that a plurality of variable nodes connecting to the same check node are rendered erroneous at the same time can be prevented. As a result, the tolerance to a burst error can be improved.”),
decode the LDPC code word of the LDPC code to obtain a decoded LDPC code word, and
process the decoded LDPC code word for presentation of the digital broadcast signal, wherein
the LDPC code has a code length N of 16200 bits and a coding rate r [ ] and is based on a parity check matrix initial value table (figure 40, paragraphs 0087, 0251, encoder for code rate of 4/5 and for 16,200 bits. 
.
Jeong et al. (U.S. Patent Application Publication No. 2015/0039973 A1) discloses: the LDPC code has a code length N of 16200 bits and a coding rate r of 8/15 and is based on a parity check matrix initial value table (Paragraph [0123]: “Referring back to FIG. 1, the encoder 110 may perform the LDPC encoding by using various code rates such as 5/15, 6/15, 7/15, 8/15, 9/15, 10/15, 11/15, 12/15, 13/15, etc. In addition, the encoder 110 may generate an LDPC codeword having various lengths such as 16200, 64800, etc., based on the length of the information word bits and the code rate.”) listed as follows
5 519 825 1871 2098 2478 2659 2820 3200 3294 3650 3804 3949 4426 4460 4503 4568 4590 4949 5219 5662 5738 5905 5911 6160 6404 6637 6708 6737 6814 7263 7412 81 391 1272 1633 2062 2882 3443 3503 3535 3908 4033 4163 4490 4929 5262 5399 5576 5768 5910 6331 6430 6844 6867 7201 7274 7290 7343 7350 7378 7387 7440 7554 105 975 3421 3480 4120 4444 5957 5971 6119 6617 6761 6810 7067 7353 6 138 485 1444 1512 2615 2990 3109 5604 6435 6513 6632 6704 7507 20 858 1051 2539 3049 5162 5308 6158 6391 6604 6744 7071 7195 7238 1140 5838 6203 6748 6282 6466 6481 6638 2346 2592 5436 7487 2219 3897 5896 7528 2897 6028 7018 1285 1863 5324 3075 6005 6466 5 6020 7551 2121 3751 7507 4027 5488 7542 2 6012 7011 3823 5531 5687 1379 2262 5297 1882 7498 7551 3749 4806 7227 2 2074 6898 17 616 7482 9 6823 7480 5195 5880 7559 (Paragraph [0086]: “In another example, when the length Nldpc of the LDPC codeword is 16200, the code rate R is 8/15, and M is 360, the indexes of the rows where 1 is located in the 0th column of the ith column group of the information word submatrix 210 are as shown in Table [ ] 8”).
However, the Examiner finds Yokokawa and Jeong do not teach or suggest the claimed “process the group-wise interleaved LDPC code word in units of bit groups of 360 bits to obtain 
A search of the prior art did not reveal references that taught or suggested these limitations, nor motivation to combine the features above. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  
	Independent claims 2, 3 and 4 recite similar limitations as independent claim 1 and therefore, the Examiner finds claims 2, 3 and 4 are allowable for the same reasons set forth above in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE VALLECILLO/Primary Examiner, Art Unit 2112